Citation Nr: 1515806	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-16 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington\


THE ISSUE

Entitlement to an initial compensable rating for residuals of basal cell carcinoma, on a schedular and extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from January 1995 to July 1996, and from May 2000 to May 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection and assigned a noncompensable rating.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

For two reasons, the Veteran's claim must be remanded.

First, though the Veteran underwent a VA examination in June 2010, this examination may not be entirely adequate.  In letters to the RO and in his Board hearing testimony, the Veteran stated that the examiner told him he would not qualify for benefits, and he felt that the examiner's negativity would adversely affect his findings.  The Board finds the Veteran's statements credible in this regard.  

Further, the examination and the conclusions are not thorough.  The examiner acknowledged that the Veteran had scars on multiple places across his body, yet described in detail only one facial scar.  The lack of discussion or findings as to other scars renders the examination inadequate, and a new examination is required as there is a need to verify the continued existence and current severity of the disability.  See 38 C.F.R. § 3.327(a) (2014) (reexamiantions).

Second, at his September 2014 Board hearing, the Veteran described in detail some of the effects of his current disability.  He stated that, in an effort to prevent future episodes of skin cancer, he is forced to apply sunscreen multiple times per day, have regular skin checks, and purchase special UV repellent clothing.  

The Veteran also stated that, because he is more susceptible to future skin cancer as a result of his service-connected disability, he is unable to live in areas with higher UV exposure.  He further explained that this geographic limitation results in decreased career opportunities and earning potential, as additional jobs with greater pay in his field are only available in areas that he must avoid.  

Pursuant to 38 C.F.R. § 3.321(b) (2014), extraschedular ratings may be assigned in exceptional cases involving marked interference with employment or frequent hospitalizations.  When determining whether an extraschedular rating is warranted, the Board must determine whether the established schedular criteria adequately describe the severity and symptoms of the Veteran's disability, and whether there are other indicia of an exceptional or unusual disability picture, such as marked interference with employment.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the symptoms described by the Veteran-including the use of sunscreen, the multiple skin checks each year, and the wearing of special clothing-are not provided for under the applicable diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Code 7818 (2014).  Further, the Veteran has adequately described how his disability limits his employment prospects.  Given these facts, the Board believes it prudent to submit the Veteran's case for extraschedular consideration by the Under Secretary for Benefits or the Director of Compensation as this is not a rating the Board can grant.  

In view of the remand, any additional treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain records of the Veteran's treatment for his skin cancer from any private or VA sources.  

2.  Schedule the Veteran for a VA skin examination by an appropriate medical professional, but not by the examiner who performed the June 2010 examination.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to document in detail all locations of scars, moles, or other skin conditions across the Veteran's entire body.  The examiner is specifically instructed to note scars and moles on the Veteran's abdomen, trunk, and right thigh.  

3.  Refer the claim of entitlement to an extraschedular rating for residuals of skin cancer to the Under Secretary for Benefits or the Director, Compensation Service pursuant to 38 C.F.R. § 3.321(b).  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

